      Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
JUANA GONZALEZ MORALES, et al.                                 PETITIONERS
VS.                              CIVIL ACTION NO. 5:20-CV-181-DCB-MTP
SHAWN GILLIS, et al.                                           RESPONDENTS


                                    ORDER
       This Matter is before the Court on Petitioners’ Motion for a

Temporary Restraining Order. [ECF No. 2]. This Motion was filed in

Petitioners’ ongoing habeas matter that challenges their continued

immigration detention. Petitioners allege their detention violates

28 U.S.C. § 2241. They seek an order to require Respondents (1) to

conduct regular widespread testing;           (2) to abide by all CDC

guidelines; (3) to prohibit transfers into and out of Adams County

Detention Center; and (4) to permit a health inspection of ACDC at

the    earliest   possible    date.   [ECF    No.   3].   Having    carefully

considered     the    parties’   submissions,       the   record,   and    the

applicable law, the Court finds as follows:

                                 BACKGROUND
       Petitioners filed their habeas petition alleging that their

continued civil immigration detention violates their substantive

due process rights under the Fifth Amendment to the United States

Constitution and the right to be free from cruel and unusual

punishment under the Eighth Amendment. [ECF No. 1]. They are being


                                      1
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 2 of 11



held in Adams County Detention Center (“ACDC”). The Habeas Petition

describes the four Petitioners as follows:

     Juana Gonzalez Morales is 37 years old and suffers from a
     thyroid disorder and obesity. These conditions qualify as
     disabilities under the Rehabilitation Act.
     Abdallah Khamis is 46 years old and suffers from Health
     Condition A. This condition qualifies as a disability under
     the Rehabilitation Act.
     Dwight Mundle is 35 years old and suffers from hypertension,
     high cholesterol, and psoriasis. Hypertension qualifies as a
     disability under the Rehabilitation Act.
     Edinahi Zacarias Cabrera is 32 years old and suffers from
     asthma, pre-diabetes, and an endocrine disorder. Asthma and
     the endocrine disorder qualify as disabilities under the
     Rehabilitation Act.
Id. The Petitioners have not included individual medical records.

The medical history is provided by declaration they provided.

     On November 4, 2020, the Court held a telephonic hearing on

the Motion. For the reasons discussed below, the Motion for a

Temporary Restraining Order will be denied.

COVID-19
     COVID-19 has been declared a global health pandemic by the

World Health Organization. See Williams v. Barr, 2020 WL 2193448,

at *1 (M.D. Pa. May 6, 2020). “Humans have no immunity to the virus

and, currently, there is no cure, vaccine, or known anti-viral

treatment.” Id. The primary method for mitigating the spread of

this virus is through social distancing, i.e., breaking the chain




                                    2
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 3 of 11



of transmission by staying, generally, at least six feet apart.

See id.

       “Most individuals who are infected develop mild or moderate

respiratory symptoms and recover with no medical intervention, but

in a minority of cases[,] individuals experience serious illness

or death.” Id. However, some populations – the elderly and those

with    underlying     preexisting   medical   conditions   –   are   more

susceptible to developing serious illness or death. Id.

                                 Analysis
Temporary Restraining Order
       Rule 65 of the Federal Rules of Civil Procedure sets out the

general procedure for injunctive relief in federal courts. If there

is an adversary hearing – as there was in this case – a temporary

restraining order may be treated as a preliminary injunction.

Courts look to four factors when evaluating whether a temporary

restraining order or preliminary injunction is appropriate.

       A temporary restraining order (“TRO”) is an extraordinary

remedy. To prevail the party seeking a TRO must establish the

following     elements:    (1) a substantial likelihood of success on

the merits;      (2)      a substantial threat of irreparable harm if

the injunction is not granted;           (3)   the threatened injury to

the movant outweighs any harm to the nonmovant that may result

from the injunction; and (4) the injunction will not undermine the


                                     3
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 4 of 11



public interest. Beswick v. Barr, No. 5:20-CV-98-DCB-MTP, 2020 WL

3520312   (S.D.   Miss.    June   29,       2020).   The   Fifth   Circuit   has

repeatedly     warned     that    “a    preliminary        injunction   is   an

extraordinary remedy which should not be granted unless the party

seeking it has ‘clearly carried the burden of persuasion on all

four requirements.’” Lake Charles Diesel, Inc. v. Gen. Motors

Corp., 328 F. 3d 192, 196 (5th Cir. 2003) (citing Miss. Power &

Light Co. v. United Gas Pipeline, 760 F. 2d 618, 621 (5th Cir.

1985).

Jurisdiction
     The Court will initially address the Respondents’ claim that

the Petitioners may not seek their release from custody through a

§ 2241 habeas petition relying on Orellana Lluvicura v. Gillis,

No. 5:20-CV-128-KS-MTP, 2020 WL 4934260 (S.D. Miss. July 17, 2020).

In Orellana Lluvicura, the Court held that an ICE detainee’s habeas

petition was not properly before the Court because he did not

“challenge[] the cause of his detention” and “merely requesting,

as relief, release from custody does not convert the action into

one under the habeas statute.” Id. The Court respects District

Judge Keith Starrett’s opinion in Orellana Lluvicura; however,

this Court has interpreted this situation differently in Espinoza

v. Gillis. See id.; Espinoza, No. 5:20-CV-106-DCB-MTP, 2020 WL

2949779 (S.D. Miss. June 3, 2020). In Espinoza, the Court found

“the requested relief, immediate release from detention, permits


                                        4
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 5 of 11



the petitioners to proceed with their habeas petition.” Id. at *2.

As in Espinoza, Petitioners’ requested relief is properly before

the Court. Id.

Merits of Petitioners’ Due Process Claims
  To    prevail,    Petitioners   must   prove   there   is   a   substantial

likelihood of success on the merits. Beswick, 2020 WL 3520312 at

*3. “To succeed on their claim that the conditions at ACDC violate

the Constitution, petitioners must demonstrate that the conditions

of confinement amount to punishment of the detainee.” Espinoza,

2020 WL 2949779, at *3. In making that determination, the Court

must consider whether the conditions and restrictions of the

detention    center    are   rationally    connected     to   a   legitimate

governmental objective. See Bell v. Wolfish, 441 U.S. 520, 539

(1979).

       The Supreme Court has recognized that ensuring the presence

of detainees at their immigration hearings along with the effective

management of a detention facility once an individual is confined,

constitutes a legitimate governmental interest. See Jennings v.

Rodriguez, 138 S. Ct. 830, 836 (2018); Demore v. Kim, 538 U.S.

510, 520–22; Zadvydas v. Davis, 533 U.S. 678, 690–91 (2001).

       Under the standard established in Bell, the detention must be

rationally related to a legitimate government interest. Here, the

Petitioners’       conditions   of   confinement    do    not     amount   to

                                     5
      Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 6 of 11



unconstitutional      punishment.   See,   e.g.,   Bell,   441   U.S.   520.

“First, the Supreme Court has made it clear that the Government

has a legitimate interest in preventing the petitioners from

absconding and avoiding removal.” Espinoza, 2020 WL 2949779, at

*3. “Second, the petitioners’ continued confinement is reasonably

related to that legitimate governmental interest as it guarantees

that the petitioners will attend their deportation proceedings.”

Id.

 i.     Conditions of Confinement

  ACDC     is   governed   by   national   detention   standards    and    is

inspected regularly. [ECF No. 15-1] at 3. Petitioners seek to have

a health inspection of the facility; however the facility is

already regularly inspected and has passed all inspections. Id. at

4. ACDC has taken several precautions and steps to reduce the

incidence of COVID-19 including reducing the number of inmates

housed at the facility. Id. The facility is equipped to hold 2,300

detainees but currently houses 797. Id. The population of each

housing unit is monitored daily in order to help facilitate social

distancing as much as practicable. Id. at 4.            All detainees are

encouraged to social distance, and in order to ensure proper

distances all seating is marked to indicate where detainees should

not sit. Id.




                                      6
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 7 of 11



  All detainees housed at ACDC on September 3, 2020, were tested

that day for COVID-19. Id. at 6. When new detainees are brought to

ACDC, they are tested for COVID-19 and placed in a cohort for 14

days. Id. Anyone who displays symptoms of COVID-19 is placed in a

cohort with restricted movement and is monitored daily for fever

and symptoms of respiratory illness. Id. In housing areas where

detainees are suspected of having COVID-19, the staff entering the

area wear full personal protective equipment (“PPE”). Id. Only a

limited staff can enter the areas where individuals have or are

suspected of having COVID-19. Id.

  Additionally, ACDC has increased sanitation efforts to reduce

the spread of the virus. ACDC provides hand sanitizer, disinfectant

sprays and wipes, soap, gloves and masks to staff and detainees.

[ECF 15-1] at 7.   In multiple languages, ACDC provides educational

information regarding effective efforts to slow the spread of

COVID-19 to staff and detainees. Id. at 3. In addition to bleach,

and in order to properly clean, ACDC uses a chemical that kills

COVID-19. Id. at 6. High contact areas are cleaned frequently,

with living areas being sanitized each hour.        Id. at 7-8.

     ACDC has suspended all non-legal visits to the facility. Id.

at 8. The limited legal visits are noncontact; gloves are required,

as are masks and eye protection, and all must be worn at all times.

Id. Furthermore, all staff and vendors are screened for body


                                    7
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 8 of 11



temperatures and travel history before they enter the facility.

Id. Masks are distributed to detainees and staff three times per

week. Id. at 7.   ACDC also monitors its supplies to ensure that it

has a sufficient supply readily available for use.         Id. at 8.

     Detainees transferring into ACDC represent the majority of

confirmed COVID-19 cases. [ECF No. 15] at 4. To prevent an outbreak

from detainees transferring in, detainees are placed in a separate

housing facility so that no one in the general population is

exposed. Id. As of November 16, 2020, there were only 7 confirmed

cases under isolation or monitoring. See ICE, COVID-19 Guidance

(last          visited            November           18,           2020),

https://www.ice.gov/coronavirus#wcm-survey-target-id.

     “The Eighth Amendment does not enact the CDC guidelines. Nor

does it require [defendant] to implement ‘long-term changes’ or

‘avoid the spread of COVID-19,’ and the failure to do so does not

‘clearly evince a wanton disregard for any serious medical needs.’”

Valentine v. Collier, 978 F.3d 154, 164 (5th Cir. 2020) (quoting

Gobert v. Caldwell, 463 F. 3d 339, 346 (5th Cir. 2006)). The

conditions of confinement at ACDC do not amount to punishment under

the Eighth Amendment. ACDC has taken reasonable action to mitigate

the spread of COVID-19. “And ‘prison officials who act reasonably

cannot be found liable under the Cruel and Unusual Punishments




                                    8
    Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 9 of 11



Clause.’” Valentine, 978 F 3d at 165 (quoting Farmer v. Brennan,

511 U.S. 825, 845, (1994)).

Irreparable Harm

  Petitioners must show that they are likely to suffer irreparable

harm, “harm for which there is no adequate remedy at law.” Daniels

Health Scis., L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d

579, 585 (5th Cir. 2013). At the hearing held on November 4, 2020,

Petitioners’ expert, Dr. Niyogi, was not able to say with certainty

that the Petitioners (1) will suffer COVID-19, or (2) that they

will get a severe case if they are infected.

  In fact, Petitioner Abdallah Khamis claims to have been exposed

through one of his former cellmates. [ECF No. 21-2] at 2. Khamis

claims to have been exposed on September 10, 2020, and he has yet

to contract the disease.

  The “incidence of diseases or infections, standing alone,” does

not “imply unconstitutional confinement conditions, since any

densely populated residence may be subject to outbreaks.” Shepherd

v. Dallas Cty., 591 F.3d 445, 454 (5th Cir. 2009). Instead, the

plaintiff must show a denial of “basic human needs.” Id. “[A]

detainee . . . must demonstrate a pervasive pattern of serious

deficiencies   in   providing   for       his   basic   human   needs.”   Id.

“Deliberate indifference is an extremely high standard to meet.”

Cadena v. El Paso Cty., 946 F.3d 717, 728 (5th Cir. 2020).

                                      9
   Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 10 of 11



Petitioners have failed to demonstrate a pervasive pattern of

serious   deficiencies     nor      have     they    shown     a    deliberate

indifference.

                                 Conclusion
     Petitioners    have   failed    to    establish   (1)    a    substantial

likelihood of success on the merits and (2) a substantial threat

of irreparable harm. Thus, they have not met the burden of proof

necessary for the Court to issue a TRO. The Court recognizes the

difficulty of accurately confirming the number of cases because

asymptomatic carriers may not be tested. However, there is no

evidence before the Court that there has been a drastic increase

in cases at the facility. In fact, the decrease in cases is

evidence that the procedures in place are working to mitigate the

spread of the virus. ICE asserts that it is conducting tests based

on CDC guidelines, and the Court will not require ACDC to provide

additional   testing   which     would     exceed   CDC’s    guidelines.   See

Valentine, 978 F.3d 154.



     Accordingly,

     IT IS HEREBY ORDERED that the Petitioners’ Motion for a

Temporary Restraining Order [ECF No. 2] is DENIED.

     SO ORDERED this the 23rd day of November, 2020.

                                             ____/s/David Bramlette______

                                     10
Case 5:20-cv-00181-DCB-MTP Document 36 Filed 11/23/20 Page 11 of 11



                                      UNITED STATES DISTRICT JUDGE




                                11
